DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE102018125065.7, filed on 10/10/2018.

Response to Arguments
Applicant's arguments filed 10/28/2022 have been fully considered but they are drawn towards newly amended claim language.

Regarding Rejections under 35 U.S.C. § 102/103 
Applicant contends that the cited prior art fails to disclose newly amended limitations of independent claims 11, and 19 including: “a front window holder, configured to fasten a lens shade to the inside of a front window of a motor vehicle in a dust-tight manner, such that, via contact with the front window, and together with the front window and a forward lateral edge of a lens shade, the front window holder delineates an inner volume separating a driver assist sensor unit from the front window” and “an injection-molded sealing lip” among other added limitations.
See the rejection below for how the cited art in light of new/existing references reads on the newly amended language as well as the examiner’s interpretation of the cited art in view of the presented claim set.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission received 10/28/2022 has been entered.

Claim Objections
The claims are objected to because they include reference characters which are not enclosed within parentheses.  See independent claims 11 and 19, reciting “lens shade 22”.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Achenbach (US 20140226012 A1) (hereinafter Achenbach).
Regarding claim 11, Achenbach discloses:
A holding device, comprising: 
a front window holder, configured to fasten a lens shade 22 to the inside of a front window of a motor vehicle in a dust-tight manner, [See Achenbach, ¶ 0018-0019, Fig. 2 discloses a housing 26 which houses a camera 28 and includes a stray light baffle or shield 30 attached to the housing; See Achenbach, Fig. 1 illustrates the camera module 10 mounted to the interior of a front window of a vehicle 12; See Achenbach, ¶ 0021, 0024 discloses a gasket or a sealing member disposed along the edge region of the light shield for sealing against the in-cabin surface of the windshield.]
such that, via contact with the front window, and together with the front window and a forward lateral edge of the lens shade, the front window holder delineates an inner volume separating a driver assist sensor unit from the front window; and [See Achenbach, ¶ 0021 discloses that the frame or bracket may be attached at fixing elements (which may be adhered at the in-cabin surface of the vehicle windshield), whereby a tapered or wedge-shaped recess or pocket (having the stray light shield portion and tapered sidewalls) is disposed in front of the camera and lens with the camera and lens viewing through the pocket and through the vehicle windshield.]
the lens shade, wherein the lens shade includes: 
a holding element that holds the driver assist sensor unit, and [See Achenbach, ¶ 0024 discloses that when the light shield and camera module are disposed at the windshield-attached bracket, the roof of the pocket (the upper boundary of the pocket of the stray light shield) is formed by the windshield and optionally a portion of the bracket and windshield. For example, the stray light shield, when disposed at the windshield-attached bracket, is aligned with an aperture or opening of the bracket, and a perimeter portion of the bracket that circumscribes or partially circumscribes the bracket aperture or opening may overlap the side walls and may extend over the stray light shield such that a small portion of the "roof" of the stray light shield comprises the circumscribing portion of the bracket (and optionally the circumscribing portion of the bracket may have light traps or ribs or columns thereat). The field of view of the camera, when the camera module and stray light shield are disposed at the windshield-attached bracket, preferably views through the aperture of the bracket (and may also view through an aperture of an opaque layer or frit layer at the windshield) and preferably does not encompass the circumscribing portion of the bracket (or any portion of the opaque layer at the windshield that circumscribes the aperture at the opaque layer).]
the forward lateral edge, wherein the forward lateral edge protrudes beyond the front window holder and includes an injection-molded sealing lip [See Achenbach, ¶ 0038 discloses that the manufacturer can set or compensate for the particular windshield angle of a particular vehicle by the forming or molding (such as injection molding of a polymeric material, preferably a dark or light absorbing or non-reflecting plastic or polymeric material or the like) of that particular light shield; See Achenbach, annotated Fig. 4 below illustrates that the lens shade component (30) at least “protrudes beyond” all potential components of the front window holder (20).] that seals the inner volume at the forward lateral edge in a dust-tight manner. [See Achenbach, ¶ 0021, 0024 discloses that a shield gasket can be positioned on the frame or bracket 60 around the lens to reduce incursion of dust, particulate, or moisture into the vicinity of the lens.  Additionally, that a sealing element may be disposed at and along the edge region of the light shield for sealing against the in-cabin surface of the windshield.]

    PNG
    media_image1.png
    516
    775
    media_image1.png
    Greyscale


Regarding claim 12, Achenbach discloses all the limitations of claim 11.
Achenbach discloses:
wherein the driver assist sensor unit is a camera unit. [See Achenbach, ¶ 0013 discloses a camera system may be used for a variety of functions such as object detection, lane keeping, and high beam control. FIG. 1 shows an example of a vehicular camera system or module 10 configured to be attached in a front-facing manner to a vehicle 12, such as at a windshield 14 of a vehicle 12. The camera system 10 includes a housing and a lens barrel projecting therefrom.]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Achenbach in view of Wang et al. (US 20180152609 A1) (hereinafter Wang).
Regarding claim 13, Wang discloses all the limitations of claim 11.
Achenbach does not appear to explicitly disclose:
wherein the lens shade is held on the front window holder by at least one plug connection and/or at least one screw connection and/or at least one clip connection.
However, Wang discloses:
wherein the lens shade is held on the front window holder by at least one plug connection and/or at least one screw connection and/or at least one clip connection. [See Wang, ¶ 0071 discloses the frame or bracket 60 can be attached to the housing 12 by, for example, a mechanical clip-and-notch structure, referenced at 72, whereby the housing 12 of the accessory or camera module 10 may modularly locate and/or attach at the frame or bracket 60 with the frame or bracket attached at the windshield via fixing elements or attachment elements 76. (emphasis added)]
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Achenbach to add the teachings of Wang in order to provide detachability and modularity to the frame and bracket holding a windshield mounted camera.

Regarding claim 15, Achenbach in view of Wang discloses all the limitations of claim 11.
Wang discloses:
wherein the sealing lip is a two-component sealing lip. [See Wang, ¶ 0121 discloses that the seal may comprise an open cell foam material and one or more other sealing elements or pads (which may comprise any suitable material, such as a closed cell foam material or the like) may be disposed between the bracket and the windshield.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 13.

Regarding claim 17, Achenbach in view of Wang discloses all the limitations of claim 16.
Wang discloses:
wherein the driver assist sensor unit is held by a clip connection and/or a spring device of the holding element. [See Wang, ¶ 0117 and Fig. 24 discloses the bracket 360 including one or more front tabs or elements 360c and rear tabs or elements 360d for retaining the camera housing or module at the bracket.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 13.

Regarding claim 18, Achenbach in view of Wang discloses all the limitations of claim 11.
Wang discloses:
wherein the lens shade is integrally formed with the sealing lip. [See Wang, ¶ 0118 discloses that the bracket or frame includes a light shield (which is integrally formed or molded with the rest of the bracket), which comprises a tapered generally wedge-shaped pocket or recess having a lower or base portion and tapering sidewalls, with a gasket or seal disposed around a perimeter of the light shield.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 13.

Regarding claim 19, Achenbach discloses:
A system comprising:
a front window of a vehicle, [See Achenbach, Fig. 1 illustrates a windshield 14 of a vehicle 12.]
a holding device, comprising: [See Achenbach, Fig. 2 illustrates a bracket 20.]
	a front window holder, configured to fasten a lens shade 22 to the inside of a front window of a motor vehicle in a dust-tight manner, [See Achenbach, ¶ 0018-0019, Fig. 2 discloses a housing 26 which houses a camera 28 and includes a stray light baffle or shield 30 attached to the housing; See Achenbach, Fig. 1 illustrates the camera module 10 mounted to the interior of a front window of a vehicle 12; See Achenbach, ¶ 0021, 0024 discloses a gasket or a sealing member disposed along the edge region of the light shield for sealing against the in-cabin surface of the windshield.] such that, via contact with the front window, and together with the front window and a forward lateral edge of the lens shade, the front window holder delineates an inner volume separating a driver assist sensor unit from the front window, and [See Achenbach, ¶ 0021 discloses that the frame or bracket may be attached at fixing elements (which may be adhered at the in-cabin surface of the vehicle windshield), whereby a tapered or wedge-shaped recess or pocket (having the stray light shield portion and tapered sidewalls) is disposed in front of the camera and lens with the camera and lens viewing through the pocket and through the vehicle windshield.]
the lens shade, wherein the lens shade includes: 
a holding element that holds the driver assist sensor unit, and [See Achenbach, ¶ 0024 discloses that when the light shield and camera module are disposed at the windshield-attached bracket, the roof of the pocket (the upper boundary of the pocket of the stray light shield) is formed by the windshield and optionally a portion of the bracket and windshield. For example, the stray light shield, when disposed at the windshield-attached bracket, is aligned with an aperture or opening of the bracket, and a perimeter portion of the bracket that circumscribes or partially circumscribes the bracket aperture or opening may overlap the side walls and may extend over the stray light shield such that a small portion of the "roof" of the stray light shield comprises the circumscribing portion of the bracket (and optionally the circumscribing portion of the bracket may have light traps or ribs or columns thereat). The field of view of the camera, when the camera module and stray light shield are disposed at the windshield-attached bracket, preferably views through the aperture of the bracket (and may also view through an aperture of an opaque layer or frit layer at the windshield) and preferably does not encompass the circumscribing portion of the bracket (or any portion of the opaque layer at the windshield that circumscribes the aperture at the opaque layer).]
the forward lateral edge, wherein the forward lateral edge protrudes beyond the front window holder and includes an injection-molded sealing lip [See Achenbach, ¶ 0038 discloses that the manufacturer can set or compensate for the particular windshield angle of a particular vehicle by the forming or molding (such as injection molding of a polymeric material, preferably a dark or light absorbing or non-reflecting plastic or polymeric material or the like) of that particular light shield; See Achenbach, annotated Fig. 4 below illustrates that the lens shade component (30) at least “protrudes beyond” all potential components of the front window holder (20).] that seals the inner volume at the forward lateral edge in a dust-tight manner, [See Achenbach, ¶ 0021, 0024 discloses that a shield gasket can be positioned on the frame or bracket 60 around the lens to reduce incursion of dust, particulate, or moisture into the vicinity of the lens.  Additionally, that a sealing element may be disposed at and along the edge region of the light shield for sealing against the in-cabin surface of the windshield.]
Wang discloses:
the front window including a vision protection coating; and [See Wang, ¶ 0120 discloses the windshield may have an opaque or light absorbing or non-light-transmitting layer 380.]
wherein the vision protection coating is provided on the front window exclusive of the region of the front window over which the forward lateral edge protrudes. [See Wang, ¶ 0120 discloses the windshield may have an opaque or light absorbing or non-light-transmitting layer 380 (such as an opaque ceramic frit layer or the like) disposed at the area of the windshield at which the bracket is mounted, with an aperture 380a established through the opaque layer generally at the area in front of and generally aligned with the imager assembly when the bracket and camera housing are attached at the windshield; See Wang, Fig. 29 illustrates the area of the windshield occupied by sealing gasket (80) being free of coating (380a).]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 13.

Regarding claim 20, Achenbach in view of Wang discloses all the limitations of claim 19.
Wang discloses:
wherein a mirror cap of a rearview mirror configured as a casing of a rearview mirror holder, is further configured as a cover of the holding device. [See Wang, ¶ 0108, 0146 discloses that the forward facing camera may be disposed at a module that is part of the interior rearview mirror assembly.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 13.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Achenbach in view of Wang in view of Oh et al. (US 20160227079 A1) (hereinafter Oh).
Regarding claim 14, Achenbach in view of Wang discloses all the limitations of claim 11.
Achenbach in view of Wang does not appear to explicitly disclose:
wherein the driver assist sensor unit includes three camera units whose optical axes are located at least partially in the inner volume.
However, Oh discloses:
wherein the driver assist sensor unit includes three camera units whose optical axes are located at least partially in the inner volume.[See Oh, Figs. 3, 4A, 4B illustrate a windshield camera module having first, second, and third lens modules and corresponding camera modules.] 
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Achenbach in view of Wang to add the teachings of Oh in order to provide a forward stereo image which enables detection of distance from a certain object based on the disparity (Oh, ¶ 0055).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20090295181 A1			Lawlor et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK E DEMOSKY whose telephone number is (571)272-8799. The examiner can normally be reached Monday - Friday 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 5712727384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK E DEMOSKY/Primary Examiner, Art Unit 2486